Judgment unanimously reversed, sentence vacated and case remitted to Herkimer County Court for further proceedings in accordance with the following memorandum: In accordance with the agreement entered into between the prosecutor and the defendant, concurred in by the court prior to entry of defendant’s plea of guilty, any minimum sentence imposed on defendant should not have exceeded two and a half years. If on resentencing the court contemplates imposing a minimum sentence in excess of that period, defendant upon application to the court should be permitted to withdraw his plea of guilty. (Appeal from judgment of Herkimer County Court—burglary, first degree, and another charge.) Present—Marsh, P. J., Dillon, Hancock, Jr., Schnepp and Witmer, JJ.